IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 80

                                                             April Term, A.D. 2017

                                                                  June 28, 2017

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-14-0001
v.

ANDREA L. RICHARD, WSB No.
5-2848,

Respondent.


     ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW
[¶1] This matter came before the Court upon the “Report and Recommendation for
Reinstatement,” filed herein June 19, 2017, by the Board of Professional Responsibility
for the Wyoming State Bar. By order entered August 1, 2014, this Court suspended
Respondent from the practice of law for a period of three years. Board of Professional
Responsibility, Wyoming State Bar v. Richard, 2014 WY 98, 335 P.3d 1036 (Wyo. 2014).
Respondent subsequently sought reinstatement. Now, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation for Reinstatement and the
file, this Court finds that the Report and Recommendation should be approved,
confirmed, and adopted by the Court; and that the Respondent, Andrea L. Richard,
should be reinstated to the practice of law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Reinstatement, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the Respondent, Andrea L. Richard, be, and
hereby is, reinstated to the practice of law in Wyoming, effective August 1, 2017; and it
is further

[¶4] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Reinstating Attorney to the Practice of Law, along with
the incorporated Report and Recommendation for Reinstatement, shall be published in
the Wyoming Reporter and the Pacific Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order Reinstating
Attorney to the Practice of Law, along with the incorporated Report and
Recommendation for Reinstatement, as a matter coming regularly before this Court as a
public record; and it is further

[¶6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating
Attorney to the Practice of Law to the members of the Board of Professional
Responsibility and to the clerks of the appropriate courts of the State of Wyoming.

[¶7]   DATED this 28th day of June, 2017.

                                                  BY THE COURT:*

                                                  /s/

                                                  E. JAMES BURKE
                                                  Chief Justice

*Justice Hill took no part in the consideration of this matter.
                               IN THE SUPREME COURT                             IN THE SUPREME
                                 STATE OF WYOMING                                              COURT
                                                                                  STATE OF WYOMING
                                                                                        FILED
BOARD OF PROFESSIONAL                                                                 JUN 19 2017
RESPONSIBILITY,
WYOMING STATE BAR,
Petitioner,
                                                             D-14-0001
v.

ANDREA L. RICHARD,
WSB No. 5-2848,
Respondent.

                        REPORT AND RECOMMENDATION
                            FOR REINSTATEMENT

       The Board ofProfessional Responsibility(the"Board")convened by telephone conference

call on the 12th day of June, 2017, to consider the Petition for Reinstatement submitted by

Respondent, Andrea L. Richard,and the Stipulated Motion for Reinstatement filed by Bar Counsel

and Respondent. Present on the call were all members of the Board; Mark W. Gifford, Bar

Counsel; Shannon Howshar,assistant to Bar Counsel; Brandi Robinson,Board Clerk; Respondent

Andrea L. Richard; Melinda R. McCorkle, counsel for Respondent; and James R. Clary, Jr., one

of Respondent's lawyers in prior proceedings before the Wyoming Supreme Court. The Board

having reviewed the stipulation, the supporting affidavit of Respondent, the procedural history of

the case as forth in the attachments, and being otherwise fiilly advised in the premises, finds and

recommends as follows:

                                             Findings

       1.       On May PI,2017, Respondent filed a Verified Petition for Reinstatement.
         2.    Respondent was admitted to the Wyoming State Bar in 1991 and practiced law

continuously in Wyoming until 2014, when disciplinary proceedings initiated in 2009 culminated

with an order suspending Respondent from the practice oflaw for three years,commencing August

1, 2014. Board ofProfessional Responsibility v. Richard, 2014 WY 98, 335 P.3d 1036(Wyo.

2014).

         3.    The order of suspension approved, confirmed and adopted the Board's report and

recommendation filed January 2, 2014, which followed a disciplinary hearing before the Board

held from July 29 through August 2,2013.

         4.    The matter came before the Board on Bar Counsel's Fourth Amended Formal

Charge, which alleged that Respondent had violated various provisions ofthe Wyoming Rules of

Professional Conduct in seven(7)different litigation cases during the years 2007 through 2012.

         5.    Specifically, the Board and the Court found that Andrea Richard violated Wyo. R.

Prof. Conduct 3.1, Meritorious Claims and Contentions,in the Fields matter,the AECOM matter,

the Shindell matter and the Dorf matter. Richard,supra,335 P.3d at 1052-53. The Board and the

Court found that Andrea Richard violated Wyo. R. Prof. Conduct 3.2, Expediting Litigation, by

failing to fulfill her obligation to expedite litigation in the Fields, AECOM, Sterrett and Haden

matters. Richard, supra, 335 P.3d at 1054. The Board and the Court found that Andrea Richard

violated Wyo. R. Prof. Conduct 3.3, Candor Toward the Tribunal, in the AECOM, Sterrett and

Shindell matters. Richard, supra, 335 P.3d at 1055. The Board and the Court found that Andrea

Richard violated Wyo.R. Prof. Conduct 3.4, Fairness to Opposing Party and Counsel in the Fields,

AECOM, Sterrett, Haden, Miller and Dorf matters. The Board and the Court further found that

Ms. Richard violated her obligations in Wyo. R. Prof. Conduct 3.5, Impartiality and Decorum of

the Tribunal, in the MilIer matter. Richard, supra, 335 P.3d at 1055. The Board and the Court



                                               2
concluded that Ms. Richard violated Rule 8.4(c), Misconduct — involving dishonesty,fraud,deceit

or misrepresentation by making misrepresentations concerning discovery and other matters in the

AECOM,Sterrett, Haden and Shindell matters. Richard,supra,335 P.3d at 1055. The Board and

the Court likewise concluded that Andrea Richard violated Wyo. R. Prof. Conduct 8.4(d),

Misconduct — conduct prejudicial to administration ofjustice in the AECOM, Sterrett, Shindell,

Miller and Dorf matters. Richard, supra,335 P.3d at 1055.

       6.       The Board and the Court carefully considered the American Bar Association's

Standards for Imposing Lawyer Discipline including the applicable aggravating and mitigating

factors as set forth in detail in the Court's Order,Richard, supra,335 P.3d at 1055-61. The Board

recommended and the Court ordered a three year suspension, beginning August 1, 2014, plus the

assessment of costs of the disciplinary proceedings and administrative fees. Richard, supra, 335

P.3d at 1063.

       7.       In an Order issued on August 1, 2014, the Wyoming Supreme Court approved,

confirmed and adopted the Board's report and recommendation, with Respondent's three year

suspension to begin immediately. The Court ordered Respondent to reimburse the Wyoming State

Bar for costs associated with the disciplinary proceedings in the amount of$ 41,770.76, as well as

pay an administrative fee of$500.00.

       8.       Respondent timely paid the costs and administrative fees ordered by the Court, and

complied with and satisfied the requirements of Section 22 of the Disciplinary Code regarding

notification of clients and opposing counsel, return of unearned fees, and security ofrecords.

       9.       On May 3,2017, Respondent filed a Verified Petition for Reinstatement.

       10.      Because this matter originated with formal charges that were filed prior to the July

1,2015,effective date for the Rules of Disciplinary Procedure, the reinstatement provisions ofthe



                                                 3
Disciplinary Code for the Wyoming State Bar apply to this proceeding. Section 24 of the

Disciplinary Code,"Reinstatement After Suspension or Disbarment," provides as follows:

             (b) An attorney who has been suspended for a specific period of greater than six (6)
             months may petition the BPR for reinstatement no sooner than ninety(90) days prior
             to the expiration ofthe period specified in the order ofsuspension unless another period
             is specified in the order, which petition shall include a certification that:
                 (i) all past annual license fees, the current year's annual license fee and any late
                 charges have been paid in fuIl, in addition to all past and current annual fees for
                 continuing legal education;
                 (ii) the attorney is current on all mandatory continuing legal education
                 requirements;
                 (iii) there have been no claims or awards made in regard to an attorney on the
                 client's security fund for which the fund has not been reimbursed; and
                 (iv)the attorney has complied with all other applicable conditions for reinstatement.
                         ******
             (e) A fee offive hundred dollars($500.00)shall accompany the filing ofa petition for
             reinstatement by a suspended attorney. * * * In addition, the Court may order that the
             necessary expenses incurred in the investigation and processing of a motion for
             reinstatement be paid by the respondent.
             (f) Following receipt ofa petition for reinstatement, Bar Counsel and the attorney may
             stipulate to reinstatement by submitting to the BPR a written stipulation and affidavit
             ofthe attorney which provides a detailed description ofthe factual basis for compliance
             with the elements detailed below in subsection (g). Any such stipulation shall be
             approved or disapproved by the BPR. If the stipulation is approved, a report and
             recommendation shall be transmitted to the Court. If accepted by the Court, the Court
             shall issue its order stating that the attorney is reinstated to the practice of law, which
             may include any conditions the Court deems appropriate.

       11.       In her affidavit of factual basis submitted with the Petition for Reinstatement,

Respondent provided satisfactory evidence of her eligibility and suitability for reinstatement,

including:

                 a.      Respondent paid all costs and administrative fees required by the 2014 order

of suspension.        Respondent has paid the $500.00 filing fee for the present petition for

reinstatement.

                 b.      Since her 2014 suspension, Respondent has paid all required annual license

fees, including the license fee for 2016-2017.

                                                   4
               c.     Since her 2014 suspension, Respondent has remained compliant with her

annual Continuing Legal Education(CLE)requirements,including the 2016 period just ended and

2017. Among the classes the Respondent has attended in the past three years was the Bar-

sponsored ethics course "Pathways to Professional Practice,"(September 10, 2015). Respondent

also completed Bar accredited CLE courses including: "The Do's and Don'ts of Ethical

Supervision under the Wyoming Rules of Professional Responsibility,(July 6, 2016);"What do

the Proposed Changed to the WRCP Mean to Your Practice?" (September 1, 2016); "Basic

Mediation Training," (30.25 hours commencing October 24, 2016);"A Conversation with the

Courr(November 2, 2016).

               d.     Respondent has acknowledged that prior to her suspension, her practice had

evolved to an unhealthy state with too many cases and inadequate resources to give each matter

the time it merited. Respondent has committed substantial time and energy during her suspension

to attaining insight and a new perspective on the importance ofachieving a balanced and centered

Iife.   Those efforts have included attendance at classes, presentations and workshops at

Respondent's church; counseling (something that was recommended in the Board's report and

recommendation); and a ten(10) week,intensive business skills course through Central Wyoming

College.

               e.     Respondent has accepted responsibility for the conduct that led to her

suspension and is cognizant ofthe shortcomings upon which the Board based its decision to impose

the suspension. Specifically, Respondent has carefiilly reviewed the 2014 Order of Suspension.

Respondent has made careful study of the Rules of Professional Conduct, including those

Respondent was found to violate in the suspension proceeding, and will endeavor to conduct

herself in all respects in vigilant compliance with those Rules. Respondent is aware of the Bar's



                                               5
Ethics Hotline, and will not hesitate to contact Bar Counsel for guidance as specific questions

arise.

                f.     In addition, Respondent has several mentors upon whom she will not

hesitate to call for guidance as the need arises.

                g.     If reinstated, Respondent intends to focus her practice on Guardian Ad

Litem work, mediation and select litigated matters. Respondent intends to participate in Guardian

ad Litem training. Thus, if reinstated Respondent plans to serve her community by offering two

practice areas that are very needed by members ofthe public.

                h.     Respondent has reviewed resource material provided by the Wyoming State

Bar and the Office of Bar Counsel and has compiled these materials in a binder for use as a

reference source.

         12.    Bar Counsel met with counsel for Respondent and Respondent on April 20, 2017

in Cheyenne. Respondent was candid and forthright about her remorse, her commitment to

rehabilitation and her desire not to repeat the conduct and behaviors that led to her suspension.

         13.    During the June 12,2017,conference call with the Board,Respondent was similarly

candid and forthright about her remorse, her commitment to rehabilitation and her desire not to

repeat the conduct and behaviors that led to her suspension. She responded in an open and

satisfactory manner to the Board's questions regarding her rehabilitation and acceptance of

responsibility for her prior misconduct.

         WHEREFORE,for the reasons stated in the Stipulated Motion for Reinstatement, Petition

and accompanying Affidavit, the Board recommends that Respondent be reinstated to the practice

oflaw.




                                                    6